NOTE: This order is n0nprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
MOMENTA PHARMACEUTICALS, INC., AND
SANDOZ, INC.,
Plaintiffs-Appellees,
V.
AMPHASTAR PHARMACEUTICALS, INC.,
INTERNATIONAL MEDICATION SYSTEMS, LTD.,
AND WATSON PHARMACEUTICALS, INC.,
Defendonts-Appellants,
2012-1062
Appeal from the United States District C0urt for the
District of Massachusetts in case n0. 11-CV-11681, Judge
Nathanie1 M. Gorton.
ON MOTION
Before DYK, C'ircuit Judge.
0 R D E R
Momenta Pharrnaceutica1s, Inc. et a1. submit a motion
for a stay, pending appeal, of the preliminary injunction
entered by the United States DiStrict Court for the Dis-
trict of Massachusetts on Oct0ber 28, 2011. Momenta

MOMENTA PHARMA V. AMPHASTAR PHAR.MA 2
also request an immediate stay of the injunction pending
disposition of its motion for a stay, pending appeal. The
court also considers whether to expedite the briefing
schedule.
Upon consideration thereof,
IT ls OR1;)ERE1) THAT:
(1) Amphastar Pharmaceuticals, Inc. et a1. are di-
rected to respond no later than 5:00 p.m. on November 22,
2011.
(2) Momenta’s request for an "immediate stay" pend-
ing action on the stay motion is denied.
(3) Momenta’s brief is due no later than November
29, 2011. Amphastar’s brief is due within 14 days from
the date of service of Momenta’s initial brief. Momenta’s
reply brief and the joint appendix are due within seven
days from the date of service of Amphastar’s response
brief. The case will be placed on the next available oral
argument calendar after the briefing is completed.
FoR THE CoURT
mv 1 6  /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Patricia A. Millett, Esq. Fu_Eo
Courtney M. Schou Esq. B.3. CouRT oF APPEALS FOR
’ THE FEoERAL clscutT
319 nov 1 6 2011
.lAN H:0RBALY
C|.ERK